Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the amendment filed February 16, 2021.

3.	Claim 1 has been amended and new claims 2-20 have been added.

4.	Claims 1-20 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed February 16, 2021, have been fully considered but they are not persuasive.
The applicant argues Hirsch et al. (US 2012/0260232), herein referred to as Hirsch, does not disclose or suggest “automatically generating, by the management system, a newly created application comprising a set of application components based on the data model, the set of application components comprising an application client with at least a portion of the application client being configured to run on the mobile device, an application server, a client-server protocol and a dashboard, the management system being configured to generate an input to the dashboard generator, the dashboard generator being configured to generate the dashboard, the dashboard comprising fillable entries that are accessible via a web browser or mobile interface” (emphasis added).  The examiner disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out 
For at least the reasons above, and the rejection set forth below, the rejection to claim 1 is maintained.


Claim Objections
6.	Claim 9 is objected to because of the following informalities:  Claim 9 depends on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dashboard generator" in the second element/step of the recited claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-3, 5-7, 9, 11-14 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirsch et al. (US 2012/0260232) in view of Gilboa et al. (US 8,407,610).
INDEPENDENT:
As per claim 1, Hirsch teaches a method of automatically generating a multi-platform application for a mobile device (see Hirsch, Abstract: “Systems and methods for developing, customizing, and deploying mobile device applications are provided through a mobile application development and deployment platform. Preferably, these systems and methods are implemented in an Internet based environment that allows non-technical users to build sophisticated, highly-customizable cross-platform mobile applications”, emphasis added), the method comprising: 
automatically generating, by the management system, a newly created application comprising a set of application components based on the data model, the set of application (see Hirsch, Fig.4; Abstract: “In certain embodiments, the platform allows users to compile the mobile application for various mobile operating systems and generates a configuration file for the mobile application that can be distributed to end users for execution on various mobile devices”; [0019]: “the application data may include one or more application components that represent user-defined functionality to be provided by the mobile application, one or more design elements that represent user-defined design characteristics associated with the presentation of the mobile application on mobile devices, and/or one or more content elements that represent user-defined content data to be accessed through the mobile application”; [0115]: “FIG. 4 is a block diagram illustrating an exemplary data model that may be used to represent application data for mobile apps developed through the mobile development and distribution platform in accordance with certain embodiments”; [0116]: “the data model could be represented and stored in any other suitable format or combination of formats known in the art and/or the tables, attributes and relationships could be replaced by, or combined with, various other tables, attributes, relationships or other similar data”; and [0243]: “After creating an application through the platform, the developer may be given the option to publish the application for the web. The platform may then generate a form of the application that can be incorporated within, and accessed through, a web page, such as by creating a flash or HTML based version of the application”, emphasis added), 
the management system being configured to generate an input to the dashboard generator, the dashboard generator being configured to generate the dashboard (see Hirsch, Fig.2; Abstract: “The platform allows users to select, input, create, customize, and combine various content, design characteristics, and application components, such as modules, some of which make use of features and functionality associated with various mobile devices and mobile operating systems”; and [0093]: “development window may include one or more selectable icons, input fields, and/or buttons, such as buttons 120-122, which allow the developer to interact with the mobile development environment, such as by selecting, creating and modifying application components, design elements, and settings and/or inputting content and other data”), 
the dashboard comprising fillable entries that are accessible via a web browser or mobile interface (see Hirsch, [0093]: “development window may include one or more selectable icons, input fields, and/or buttons, such as buttons 120-122, which allow the developer to interact with the mobile development environment, such as by selecting, creating and modifying application components, design elements, and settings and/or inputting content and other data”; [0115]: “According to certain embodiments, the application components, design elements, contents, settings, and other data utilized by developers to design, create, modify, and customize mobile apps through the mobile development platform and corresponding systems and methods described and illustrated herein may be organized and stored in a relational and/or hierarchical manner”; and [0243]: “After creating an application through the platform, the developer may be given the option to publish the application for the web. The platform may then generate a form of the application that can be incorporated within, and accessed through, a web page, such as by creating a flash or HTML based version of the application”, emphasis added); 
accessing, by a user, the fillable entries in the dashboard for adding, deleting, or modifying content, features and services contained in the set of application components (see Hirsch, [0086]: “mobile device 400 may access certain application data, such as content, layouts, templates, modules, or other components associated with, and/or needed by, the app. In certain other embodiments, mobile device 400 and/or the mobile app may retrieve the application data from digital distribution platform 300, server 200, developer computer 100 and/or any third-party service provider that hosts and provides the application data. In certain embodiments, when the mobile application is launched it may automatically access database server 210 to retrieve the application data and/or check for and download any updates that have been made to the application and/or its content”; and [0109]: “mobile development environment may use the selected mobile device categories, types and models to update the available application components or design elements that may be selected by the developer. In certain other embodiments, the developer may be allowed to select or modify the target mobile device categories, types and models at any time prior to compilation of the app”); 
generating an updated set of application components based on the accessing the dashboard (see Hirsch, [0023]: “The application may also use this information to check for and/or download any updates or modifications. In certain of these embodiments, the application may automatically check for and/or download such updates each time the application is launched”; and [0086]: “mobile device 400 may access certain application data, such as content, layouts, templates, modules, or other components associated with, and/or needed by, the app. In certain other embodiments, mobile device 400 and/or the mobile app may retrieve the application data from digital distribution platform 300, server 200, developer computer 100 and/or any third-party service provider that hosts and provides the application data. In certain embodiments, when the mobile application is launched it may automatically access database server 210 to retrieve the application data and/or check for and download any updates that have been made to the application and/or its content”); and 
automatically replacing the set of application components with the updated set of application components (see Hirsch, [0023]: “The application may also use this information to check for and/or download any updates or modifications. In certain of these embodiments, the application may automatically check for and/or download such updates each time the application is launched”). 
Although Hirsch explicitly teaches a data model based on a service representation, the service representation being a high-level representation of one or more services implemented by the multi-platform application (see Hirsch, Fig.4; and [0115]: “FIG. 4 is a block diagram illustrating an exemplary data model that may be used to represent application data for mobile apps developed through the mobile development and distribution platform in accordance with certain embodiments”), and one would assert such data models is inherently initially generated, to expeditiously advance prosecution, Gilboa has been cited to teach the “automatically generating” functionality (see Gilboa, col.1, lines 24-27, “As part of the application design, the modeling tool may generate a model representation that stores information for the application including information about graphical user interfaces (GUIs) associated with the application”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Hirsch in view of Gilboa so that the data model is automatically generated.  One would be motivated to do so because Hirsch teaches in paragraph [0023], “applications developed through the platform may be compiled using automated build tools associated with the mobile operating systems”.

As per claim 12, Hirsch and Gilboa teach a method of generating a data model for generating a multi-platform application, the method comprising: 
receiving business entity data and a service representation at an automatic data model generator (see claim 1 rejection above; and Hirsch, [0115]: “In addition to the app-types described above, other examples of app-types that may be used by developers in connection with creating and designing mobile apps through the mobile distribution and development platform include app-types that correspond to the following organizations, professions, services and/or interests: Businesses”); 
generating, automatically by the automatic data model generator, a data model using the service representation and the business entity data; 
automatically generating a newly created application comprising a set of application components based on the data model, the set of application components comprising an application client with at least a portion of the application client being configured to run on a mobile device, an application server, a client-server protocol and a dashboard, the automatic 
accessing, by a user, the fillable entries in the dashboard for adding, deleting, or modifying content, features and services contained in the set of application components; 
generating an updated set of application components based on the accessing the dashboard; and 
automatically replacing the set of application components with the updated set of application components (see claim 1 rejection above).

As per claim 17, Hirsch and Gilboa teach a method of updating application clients automatically, the method comprising: 
automatically generating, by a management system, a newly created application comprising a set of application components based on a data model, the set of application components comprising an application client with at least a portion of the application client being configured to run on a mobile device, an application server, a client-server protocol and a dashboard, the management system being configured to generate an input to the dashboard generator being configured to generate the dashboard, the dashboard comprising fillable entries that are accessible via a web browser or mobile interface; 
accessing, by a user, the fillable entries in the dashboard for adding, deleting, or modifying content, features and services contained in the set of application components; 
generating an updated set of application components based on the accessing the dashboard; and 
automatically replacing the set of application components with the updated set of application components (see claim 1 rejection above).


DEPENDENT:
As per claim 2, which depends on claim 1, Hirsch teaches further comprising: showing a validity and a consistency of the set of application components with a plurality of validation controllers (see Hirsch, [0023]: “The application may also use this information to check for and/or download any updates or modifications. In certain of these embodiments, the application may automatically check for and/or download such updates each time the application is launched”).
As per claim 3, which depends on claim 1, Hirsch further teaches wherein the set of application components further comprise a retailer application server and a retailer application server database, a consumer application server, and a consumer application server database created by an automatic application server generator coupled to a server data model (see Hirsch, [0077]: “this system includes servers, processors, networks, and personal devices which are part of the mobile development and distribution platform. The system of FIG. 1 includes server 200, which may be computer hardware, software, or a combination thereof, including any number of physical or virtual computer servers, or any other suitable computing device or devices”; [0078]: “the mobile development service may be a separate client or stand-alone software application that can be downloaded by developers from server 200 and/or one or more other third-party servers, or may be provided to developers through any other suitable means (e.g., CD, physical disk, etc.) and installed on developer computer 100. Although server 200 is shown in FIG. 1 for illustrative purposes, it should be understood that in certain embodiments the functionality provided by server 200, such as the mobile development service, may be hosted and operated by any number of servers, or may be integrated with developer computer 100”; [0079]; and [0080]).
As per claim 5, which depends on claim 1, Hirsch further teaches wherein the generating an updated set of application components further comprises generating a set of (see Hirsch, [0018]: “customizable components pertaining to the functionality, design and content of a mobile application to be customized by the user”; [0077]: “Developer computer 100 may be a personal computer, laptop, tablet PC, mobile device or any other suitable computer hardware and/or software that is capable of communicating with, and/or providing developers with access to, server 200”; [0078]: “the mobile development service may be a separate client or stand-alone software application that can be downloaded by developers from server 200 and/or one or more other third-party servers, or may be provided to developers through any other suitable means (e.g., CD, physical disk, etc.) and installed on developer computer 100. Although server 200 is shown in FIG. 1 for illustrative purposes, it should be understood that in certain embodiments the functionality provided by server 200, such as the mobile development service, may be hosted and operated by any number of servers, or may be integrated with developer computer 100”; and [0111]: “the mobile development platform builds and compiles the app for the selected mobile device categories, types and/or models. In certain embodiments, the app may be compiled and built using certain native compilers and/or build tools provided by the manufacturers or developers of the mobile operating systems and mobile devices. For example, the mobile development may use such tools to build a shell or "empty" app for a selected mobile device category, which includes the reference data. As discussed in more detail below, when the app is downloaded, installed, and/or launched on a mobile device, the app may then use the reference data to access and retrieve certain data associated with the app”).
As per claim 6, which depends on claim 1, Hirsch further teaches wherein the set of application components further comprise an analytics module, a native application client, a non-native application client, a desktop application client, and a cloud application client created by an automatic client generator coupled to a client data model (see Hirsch, [0018]: “customizable components pertaining to the functionality, design and content of a mobile application to be customized by the user”; [0077]: “Developer computer 100 may be a personal computer, laptop, tablet PC, mobile device or any other suitable computer hardware and/or software that is capable of communicating with, and/or providing developers with access to, server 200”; [0078]: “the mobile development service may be a separate client or stand-alone software application that can be downloaded by developers from server 200 and/or one or more other third-party servers, or may be provided to developers through any other suitable means (e.g., CD, physical disk, etc.) and installed on developer computer 100. Although server 200 is shown in FIG. 1 for illustrative purposes, it should be understood that in certain embodiments the functionality provided by server 200, such as the mobile development service, may be hosted and operated by any number of servers, or may be integrated with developer computer 100”; and [0111]: “the mobile development platform builds and compiles the app for the selected mobile device categories, types and/or models. In certain embodiments, the app may be compiled and built using certain native compilers and/or build tools provided by the manufacturers or developers of the mobile operating systems and mobile devices. For example, the mobile development may use such tools to build a shell or "empty" app for a selected mobile device category, which includes the reference data. As discussed in more detail below, when the app is downloaded, installed, and/or launched on a mobile device, the app may then use the reference data to access and retrieve certain data associated with the app”).
As per claim 7, which depends on claim 1, Hirsch further teaches wherein the set of application components further comprise a searchable application representation created by an automatic searchable application representation generator coupled to a common data model (see Hirsch, [0086]: “In certain embodiments, when the mobile application is launched it may automatically access database server 210 to retrieve the application data and/or check for and download any updates that have been made to the application and/or its content”; and [0103]: “In certain embodiments, these keywords may be used by the mobile development environment and/or the developer in connection with the distribution of the app to end users, such as to associate the app with one or more predefined app categories included in a digital distribution platform or to allow end users to search for the app using keyword searches”).
As per claim 9, which depends on claim 9, although Hirsch further teaches data model Hirsch does not explicitly teach wherein the data model comprises a functional description, configuration parameters, integration point parameters and presentation attributes.
However, the examiner takes official notice that the data model comprises plurality of subjective description, parameters and attributes because Hirsch teaches in paragraph [0032]: “exemplary data model that may be used to store and represent application data for mobile apps developed through the mobile development and distribution platform in accordance with certain embodiments” and further teaches in paragraph [0076]: “Certain of these embodiments allow users to highly customize the mobile apps developed through the platform by selecting and combining various predefined components, features, application designs, and content and/or creating new components, such as app-types and modules”, emphasis added.
As per claim 11, which depends on claim 1, Hirsch teaches further comprising: making a native application available for downloading by a first client device with a first operating system; and making a non-native application available for downloading by a second client device with a second operating system, wherein a subset of the set of application components comprises the native application and the non-native application (see Hirsch, Abstract: “The platform allows users to select, input, create, customize, and combine various content, design characteristics, and application components, such as modules, some of which make use of features and functionality associated with various mobile devices and mobile operating systems”; and [0002]: “certain embodiments are directed to systems and methods for developing, deploying and updating cross-platform mobile device applications through an Internet-based mobile application development and deployment platform that allows non-technical users and developers to build sophisticated, highly-customizable applications”).
claim 13, which depends on claim 12, Hirsch teaches further comprising: showing a validity and a consistency of the data model with a plurality of validation controllers (see Hirsch, [0023]: “The application may also use this information to check for and/or download any updates or modifications. In certain of these embodiments, the application may automatically check for and/or download such updates each time the application is launched”).
As per claim 14, which depends on claim 12, Hirsch further teaches wherein the service representation comprises a high-level feature list includes a service black box description, service flavors, service features, a service configuration, service user interfaces, dashboards, service integration points, service internal interfaces, service presentation and a service status (see Hirsch, [0023]: “The web based service may present users with an intuitive, user-friendly, graphical user interface that assists users with, and guides users through, the process of developing and deploying mobile applications”; [0077]: “the social networking capabilities may be built into development platform itself, such as through the web based graphical interface” [0100]: “sub-process, the developer may select various publishing properties, such as target mobile device types, app description”; and [0138]: “the mobile app and/or mobile device may retrieve the application data from one or more intermediary servers that interface with both or either of the mobile development platform and/or database server 210 or from other servers hosted and operated by third-party service providers”).
As per claim 16, which depends on claim 12, Hirsch further teaches wherein the generating an updated set of application components further comprises generating a set of updated native mobile application clients, an updated non-native mobile application client, an updated non-mobile application client and an updated cloud application client (see Hirsch, [0018]: “customizable components pertaining to the functionality, design and content of a mobile application to be customized by the user”; [0077]: “Developer computer 100 may be a personal computer, laptop, tablet PC, mobile device or any other suitable computer hardware and/or software that is capable of communicating with, and/or providing developers with access to, server 200”; [0078]: “the mobile development service may be a separate client or stand-alone software application that can be downloaded by developers from server 200 and/or one or more other third-party servers, or may be provided to developers through any other suitable means (e.g., CD, physical disk, etc.) and installed on developer computer 100. Although server 200 is shown in FIG. 1 for illustrative purposes, it should be understood that in certain embodiments the functionality provided by server 200, such as the mobile development service, may be hosted and operated by any number of servers, or may be integrated with developer computer 100”; and [0111]: “the mobile development platform builds and compiles the app for the selected mobile device categories, types and/or models. In certain embodiments, the app may be compiled and built using certain native compilers and/or build tools provided by the manufacturers or developers of the mobile operating systems and mobile devices. For example, the mobile development may use such tools to build a shell or "empty" app for a selected mobile device category, which includes the reference data. As discussed in more detail below, when the app is downloaded, installed, and/or launched on a mobile device, the app may then use the reference data to access and retrieve certain data associated with the app”).
As per claim 18, which depends on claim 17, Hirsch teaches further comprising: showing a validity and a consistency of the updated set of application components with a plurality of validation controllers (see Hirsch, [0023]: “The application may also use this information to check for and/or download any updates or modifications. In certain of these embodiments, the application may automatically check for and/or download such updates each time the application is launched”).
As per claim 19, which depends on claim 17, Hirsch further teaches wherein the updated set of application components comprises: an updated native application client, an updated non-native application client, an updated desktop client, and an updated cloud client (see Hirsch, [0018]: “customizable components pertaining to the functionality, design and content of a mobile application to be customized by the user”; [0077]: “Developer computer 100 may be a personal computer, laptop, tablet PC, mobile device or any other suitable computer hardware and/or software that is capable of communicating with, and/or providing developers with access to, server 200”; [0078]: “the mobile development service may be a separate client or stand-alone software application that can be downloaded by developers from server 200 and/or one or more other third-party servers, or may be provided to developers through any other suitable means (e.g., CD, physical disk, etc.) and installed on developer computer 100. Although server 200 is shown in FIG. 1 for illustrative purposes, it should be understood that in certain embodiments the functionality provided by server 200, such as the mobile development service, may be hosted and operated by any number of servers, or may be integrated with developer computer 100”; and [0111]: “the mobile development platform builds and compiles the app for the selected mobile device categories, types and/or models. In certain embodiments, the app may be compiled and built using certain native compilers and/or build tools provided by the manufacturers or developers of the mobile operating systems and mobile devices. For example, the mobile development may use such tools to build a shell or "empty" app for a selected mobile device category, which includes the reference data. As discussed in more detail below, when the app is downloaded, installed, and/or launched on a mobile device, the app may then use the reference data to access and retrieve certain data associated with the app”).
As per claim 20, which depends on claim 19, Hirsch further teaches Hirsch teaches further comprising: making each of the updated native application client and updated non-native application client available to be downloaded by a corresponding client device via a communication network (see Hirsch, Abstract: “The platform allows users to select, input, create, customize, and combine various content, design characteristics, and application components, such as modules, some of which make use of features and functionality associated with various mobile devices and mobile operating systems”; and [0002]: “certain embodiments are directed to systems and methods for developing, deploying and updating cross-platform mobile device applications through an Internet-based mobile application development and deployment platform that allows non-technical users and developers to build sophisticated, highly-customizable applications”).

9.	Claim 4, 8, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirsch et al. (US 2012/0260232) and Gilboa et al. (US 8,407,610), and still further in view of Siddiqui et al. (US 2014/0089339).
As per claim 4, which depends on claim 1, although Hirsch further teaches wherein, the client-server protocol and modules being created by an automatic protocol generator coupled to a common data model (see Hirsch, Fig.4; [0023]: “applications developed through the platform may be compiled using automated build tools associated with the mobile operating systems. In accordance with certain of these embodiments, the compilation may not contain the complete collection of data for the application, but instead may include an identifying reference and/or other basic information, such as a settings or configurations file and/or a subset of the application data”; and [0032]: “FIG. 4 is a block diagram illustrating an exemplary data model that may be used to store and represent application data for mobile apps developed through the mobile development and distribution platform in accordance with certain embodiments”), Hirsch and Gilboa do not explicitly teach the set of application components further comprise a security module.
Siddiqui teach the set of application components further comprise a security module (see Siddiqui, [0023]: “As used in this application, the terms "component," "module," "system", "interface", or the like are generally intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution”; and [0046]: “Data collection component 202 can comprise a stand-alone executable module. Such module (202) can be distributed to network operators, support professionals, etc. to interface with secure system components (204, 206) and obtain data, data configuration and data structure information associated with such components (204, 206)”).
Abstract, “The platform allows users to select, input, create, customize, and combine various content, design characteristics, and application components, such as modules, some of which make use of features and functionality associated with various mobile devices and mobile operating systems”, emphasis added.
As per claims 8 and 15, which respectively depend on claims 1 and 12, Hirsch further teaches wherein the data model comprises a common data model and a client data model (see Hirsch, [0032]: “data model that may be used to store and represent application data for mobile apps developed through the mobile development and distribution platform in accordance with certain embodiments”; and [0083]: “target mobile device sets may include a mobile device category, mobile device type or mobile device model”).
Hirsch and Gilboa do not explicitly teach a server data model and outputs of the data model are partitioned between a common data model output, a server data model output and a client data model output.
Siddiqui teaches a server data model and outputs of the data model are partitioned between a common data model output, a server data model output and a client data model output (see Hirsch, [0061]: “Optimization routines associated with machine learning 414 can harness a model that is trained from previously collected data, a model that is based on a prior model that is updated with new data, via model mixture or a data mixing methodology, or simply one that is trained with seed data, and thereafter tuned in real-time by training with actual field data provided by the output database 404, best practice rules 410, 416, or data compiled from a log of the input database 404, if applicable”; and [0093]: “system 1000 can correspond to a two-tier client server model or a multi-tier model (e.g., client, middle tier server, data server), amongst other models”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Hirsch and Gilboa in view of Siddiqui by implementing a server data model and outputs of the data model are partitioned between a common data model output, a server data model output and a client data model output.  One would be motivated to do so because Hirsch teaches in paragraph [0078], “In certain other embodiments, the mobile development service may be a separate client or stand-alone software application that can be downloaded by developers from server 200 and/or one or more other third-party servers, or may be provided to developers through any other suitable means (e.g., CD, physical disk, etc.) and installed on developer computer 100. Although server 200 is shown in FIG. 1 for illustrative purposes, it should be understood that in certain embodiments the functionality provided by server 200, such as the mobile development service, may be hosted and operated by any number of servers, or may be integrated with developer computer 100”, emphasis added

10.	Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirsch et al. (US 2012/0260232) and Gilboa et al. (US 8,407,610), and still further in view of Brisebois et al. (US 2012/0094643).
As per claim 10, which depends on claim 1, Hirsch and Gilboa do not explicitly teach wherein the mobile device is a wearable device coupled to a communication network.
Brisebois teaches wherein the mobile device is a wearable device coupled to a communication network (see Brisebois, [0043]: “UE 210 can be a wearable device with enabled wireless capability that is attached to a subscriber's garment or gear (goggles, helmet, etc.) or is mounted on a subscriber's body part”).
Abstract, “deploying mobile device applications are provided through a mobile application development and deployment platform”, emphasis added.


Conclusion
11.	For the reasons above, claims 1-20 have been rejected and remain pending.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 4, 2021